DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 17-19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/17/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires “drawing lines”, it is unclear what the applicant means by “drawing lines”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et. al (JP2004150586) in view of Bowman (US 5,635,058).
With respect to claim 1 Yoichi discloses a filter, comprising:
a casing [reference character 12], and
a filter screen assembly [reference character 2] provided in the casing, fitted with and connected to an inner wall of the casing, the casing being an integrally formed piece, two axial ends of the casing have neck sections [see annotated Fig. below]. 
Yoichi does not disclose a transition tube where the two neck sections being fixedly connected to the transition tube.
Bowman discloses a drain line system which includes a transition tube [reference character 104 in Fig. 3] which is attached to a neck section of tubing [reference character 126 in Fig. 3] via ultrasonic welding [column 6 lines 63-65]. This allows for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the filter taught by Yoichi by attaching the transition tube taught by Bowman to the neck section taught by Yoichi in the manner taught by Bowman in order to allow for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53 of Bowman].

                                                 
    PNG
    media_image1.png
    244
    350
    media_image1.png
    Greyscale

	With respect to claim 2 Yoichi discloses that the neck section comprises a tapered section having a gradually reduced diameter and a straight tube section, the straight tube section is connected to the tapered section and arranged in an axial direction [see annotated Fig. below].
Yoichi does not disclose that the transition tube is fixedly connected to the straight tube section, wherein an outer end of the transition tube is flushed with an end of the straight tube section.
Bowman discloses that the transition tube is fixedly connected to the straight tube section [reference character 126], wherein an outer end of the transition tube is flushed with an end of the straight tube section [see annotated Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the filter taught by Yoichi by attaching the transition tube taught by Bowman to the neck section taught by Yoichi in the manner taught by Bowman in order to allow for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53 of Bowman].
                   
    PNG
    media_image2.png
    250
    425
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    295
    595
    media_image3.png
    Greyscale



With respect to claim 3 Yoichi does not disclose that the transition tube is embedded into the straight tube section, and an outer wall of the transition tube in contact with the straight tube section is provided with drawing lines1.
Bowman discloses that the transition tube is embedded into the straight tube section, and an outer wall of the transition tube in contact with the straight tube section is provided with drawing lines [column 6 lines 48-65].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the filter taught by Yoichi by attaching the transition tube taught by Bowman to the neck section taught by Yoichi in the manner taught by Bowman in order to allow for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53 of Bowman].
With respect to claim 5 the combination of Yoichi and Bowman disclose that an outer end of the transition tube extends out of the straight tube section and forms a connecting section [see annotated Fig. 3 of Bowman below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the filter taught by Yoichi by attaching the transition tube taught by Bowman to the neck section taught by Yoichi in the manner taught by Bowman in order to allow for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53 of Bowman].

    PNG
    media_image4.png
    295
    380
    media_image4.png
    Greyscale

With respect to claim 6 the combination of Yoichi and Bowman discloses that an outer end of the transition tube extends out of the straight tube section and forms a covering section, the covering section abuts against an end of the straight tube section, and an outer wall of the covering section is flushed with an outer wall of the straight tube section [see annotated Fig. 3 of Bowman below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the filter taught by Yoichi by attaching the transition tube taught by Bowman to the neck section taught by Yoichi in the manner taught by Bowman in order to allow for the permanent fixture of a conventional “push-in catch and release collet” for releasably attaching the end of a standard tube [column 6 lines 48-53 of Bowman].



    PNG
    media_image5.png
    358
    395
    media_image5.png
    Greyscale

With respect to claim 8 Yoichi discloses that the casing is integrally formed from stainless steel or copper [see pp. 2 of the attached machine translation].

Allowable Subject Matter

Claims 7, 9-10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 112(b) rejection above.